TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-99-00617-CR


NO. 03-99-00618-CR







Imogene Samone Braziel, Appellant



v.



The State of Texas, Appellee






FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT


NO. 49,920 &49,921, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING







Following pleas of guilty, appellant Imogene Samone Braziel was adjudged guilty
of delivering cocaine in a drug-free zone.  See Tex. Health & Safety Code Ann. §§ 481.112, .134
(West Supp. 2000).  The district court assessed punishment in each cause at imprisonment for ten
years.

Appellant's court-appointed attorney filed a brief concluding that the appeals are
frivolous and without merit.  The brief meets the requirements of Anders v. California, 386 U.S.
738 (1967), by presenting a professional evaluation of the records demonstrating why there are
no arguable grounds to be advanced.  See also Penson v. Ohio, 488 U.S. 75 (1988); High v.
State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim.
App. 1974); Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436
S.W.2d 137 (Tex. Crim. App. 1969).  A copy of counsel's brief was delivered to appellant, and
appellant was advised of her right to examine the appellate records and to file a pro se brief.  No
pro se brief has been filed.

We have reviewed the records and counsel's brief and agree that the appeals are
frivolous and without merit.  Further, we find nothing in the records that might arguably support
the appeals.

The judgments of conviction are affirmed.



				                                                                       

				Mack Kidd, Justice

Before Justices Jones, Kidd and Patterson

Affirmed

Filed:   January 6, 2000

Do Not Publish